Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant's election with traverse of species (both; retrovirus; immune-stimulating moiety; Class I; coronavirus; protease cleavage site; deleted; structural flexibility-conferring moiety; viral vector/replicon) in the reply filed on 12/4/2020 is acknowledged.  
The traversal is on the ground(s) that: additional species could be searched without burden; the Restriction does not provide or cite any prior art relating to the novelty or inventive step of special technical features; the Restriction has not established that the species of the claimed invention do not relate to a single general inventive concept under the PCT rule; no unity of invention issues were previously raised.
This is not found persuasive because: it is noted that the instant case is a 371 national stage case restricted under the lack of unity standard, not the search burden standard; further, the Restriction only applies to species, not Groups of Invention wherein lack of unity is demonstrated by lack of a common special technical feature as demonstrated by the prior art; as to the species, as indicated in the Restriction Action issued on 10/6/2020, the species listed do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the species lack a special technical feature since each product {one/both; virus; product; Class I/Class III; component; moiety; DNA vaccine/vector) possesses patentably distinct functions, {altered; deleted) in the instant case, the different methods of modification use patentably distinct steps, products and have patentably distinct effects. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 18, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/4/2020.
Claims 1-5, 8-12, 15, 17, 20-24, 28-32, 35-40, 43, 45, 46, 48-51 are under consideration.

Priority 
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3. The information disclosure statements (IDS) were submitted on 9/24/2020; 7/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification/Sequence Compliance
4. A. It is noted that pages 27-29, 34-63, 86-89, 91-98, among possibly others, recite sequences and SEQ ID NOs: . However, no sequence listing has been submitted.
See the attached PTO-2301: Notice to Comply with Sequence Disclosure Requirements.
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 
B. The disclosure is objected to because of the following informalities:  
The use of trademarked terms has been noted in this application on pages 80, 89, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 1-5, 8-12, 15, 17, 20-24, 28-32, 35-40, 43, 45, 46, 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-5, 8-12, 15, 17, 20-24, 28-32, 35-40, 43, 45, 46, 48-51 as filed 12/4/2020.
As to claims 1, 29, on which claims 2-5, 8-12, 15, 17, 20-24, 28, 30-32, 35-40, 43, 45, 46, 48-51 depend, the claims recite “operably connected downstream to”. It is not clear if the fusion ectodomain polypeptide or proteinaceous molecule is downstream to the structure-stabilizing moiety (such as “…connected downstream of a heterologous…”) or if the structure-stabilizing moiety is downstream to the fusion ectodomain polypeptide or proteinaceous molecule (such as “… (fusion ectodomain polypeptide or proteinaceous molecule) operably connected to a … structure-stabilizing moiety downstream of said … (fusion ectodomain polypeptide or proteinaceous molecule) …”).
Further as to claim 2, the claim recites “preferentially”. It is not clear if the language subsequent to “preferentially” is a limitation or not. 
Further as to claim 3, the claim recites “conventional”. The term "conventional" is a relative term which renders the claim indefinite.  The term "conventional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further as to claim 22, it is not clear what “reference” refers to.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating an enveloped virus infection, does not reasonably provide enablement for preventing an enveloped virus infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
See claim 51 as filed 12/4/2020.
In making a determination as to whether an application has met the requirements forenablement under 35 U.S.C. 112 P 1, the courts have put forth a series of factors. See, In reWands, 8 USPQ2d 1400, at 1404 (CAFC 1988). The factors considered include (1) the quantityof experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6)the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) thebreadth of the claims. Id. While it is not essential that every factor be examined in detail, thosefactors deemed most relevant should be considered. In the present case, the factors deemedrelevant are those of: the breadth of the claims; the (un)predictability of the art; the amount of direction and the working examples provided, and the quantity of experimentation necessary. 
Breadth of the claims: Claim 51 recites a method for treating or preventing an enveloped virus infection in a subject, wherein the method comprises administering to the subject an effective amount of the chimeric polypeptide of claim 1, or a chimeric polypeptide complex that comprises three chimeric polypeptide subunits according to claim 1 and is characterized by a six-helix bundle formed by oligomerization of the two-helix bundles of the respective structure-forming moieties of the chimeric polypeptides, wherein an ectodomain polypeptide subunit of the chimeric polypeptide or chimeric polypeptide complex corresponds to the fusion protein of the enveloped virus.
The claim recites “preventing an enveloped virus infection in a subject”. Enveloped virus reads on a variety of viruses, including HIV (retrovirus as elected and read upon in claim 8; as well as coronavirus as elected and read upon in claim 17). The term “preventing” reads upon complete prevention or prophylaxis.
State of the art: The art teaches lack of a preventative vaccine against viruses such as those read upon and elected. For example, Hsu et al. (“Progress in HIV vaccine development,” Human Vaccines & Immunotherapeutics, Vol. 13, No. 5: 1018-1030 (2017))(See PTO-892: Notice of References Cited) teaches: reducing infection risk; elicitation of bnAb through vaccination still in preclinical stages; improvements in design and generation of native ENV trimer; polyvalent mosaic antigens have shown promise; however, the immense complexity and multitude of unanswered questions remain enormous challenges that have to be overcome (pp. 1025-1026). Further, Shehata et al. (“Middle East respiratory syndrome coronavirus: a comprehensive review,” Front. Med. 10(2): 120-136 (2016))(See PTO-892: Notice of References Cited) teaches: candidate vaccines include subunit vaccine and DNA vaccine efficacious in mice and rhesus macaques; a development of effective vaccine is critical for prevention of a MERS-CoV pandemic (pp. 127-128).
The amount of direction and the working examples provided: The present specification discloses: preventing a disease or condition generally [0069, 0101]; preventative applications generally [0384, 0387].
However, the specification does not provide data or examples to bridge the gap between full breadth of the instant claims and the state of the art.  Thus, the skilled artisan would be required to conduct undue amount of experimentation in order to use the instantly claimed invention to prevent an enveloped virus infection as claimed and read upon.
As discussed above undue experimentation would be required to practice the claimedinvention commensurate with the scope of the claims. Reasonable correlation must exist betweenthe scope of the claims and scope of enablement set forth. In view of the quantity ofexperimentation necessary, the limited working examples, the unpredictability of the art, the lackof sufficient guidance in specification, and the breadth of the claims, it would take undue trialsand errors to practice the claimed invention. 

7. Claims 46, 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 46, 48 as filed 12/4/2020.
 Each of the claims is drawn, inherently or explicitly, to any antigen-binding molecule produced by the method of claim 45, or a derivative antigen-binding molecule with the same epitope-binding specificity as the antigen-binding molecule. Thus, the claims are drawn to compositions comprising a genus of any antigen binding molecules, including for example antibodies, or a derivative antigen-binding molecule with the same epitope-binding specificity as the antigen-binding molecule as claimed. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
In the present case, the specification teaches: wherein “antigen-binding molecule” means a molecule that has binding affinity for a target antigen [0053]; methods of producing antigen-binding molecule [0348, 0349, 0354], generally.
However, it is known in the art that even the most minor differences can have significant effects on antigen-antibody binding ability. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. ("Single amino acid substitution altering antigen-binding specificity," Proc Natl Acad Sci USA 79:1979-1983 (1982))(See PTO-892: Notice of References Cited)). Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
Further Goel et al. (“Plasticity within the Antigen-Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response,” J. Immunol. 173: 7358-7367 (2004))(See PTO-892: Notice of References Cited) teaches antibodies that bind to the same 12-mer but have very different CDRs; Lloyd et al. (“Modelling the human immune response: performance of a 1011 human antibody repertoire against a broad panel of therapeutically relevant antigens,” Protein Engineering, Design & Selection, Vol. 22, No. 3: 159-168 (2009))(See PTO-892: Notice of References Cited) teaches: on average, about 120 different antibodies in a library can bind to a given antigen; Edwards et al. (“The Remarkable Flexibility of The Human Antibody Repertoire; Isolation of Over One Thousand Different Antibodies to a Single Protein, BLyS,” J. Mol. Biol. 334: 103-118 (2003))(See PTO-892: Notice of References Cited) teaches: a library contained over 1000 antibodies that bound to a single 51kDA protein, including unique VH and 705 VL sequences; there were 568 different CDR3 regions.
Therefore, in light of the knowledge in the art, broad scope of the claim, and the teachings in the specification, there is still a high level of uncertainty as to which antigen-binding molecules fall within the scope of the indicated genus.
In view of the fact that the examples provided do not demonstrate possession of the genus encompassing antigen-binding molecules, and that the application has identified no structure correlating with molecules’ ability to bind thereto, there is insufficient written description support for the indicated genus of antigen-binding molecules. Given the highly diverse nature of antibodies, particularly in the CDRs, one of ordinary skill in the art generally cannot envision the structure of an antibody by knowing its binding characteristics (for example as instantly claimed). Thus, in view of breadth of the claims, it is asserted that one of ordinary skill in the art cannot immediately envision antigen-binding molecules within the scope of the claims.
For the reasons above, and in view of the uncertainty as to which molecules would be able to bind, the application has not provided sufficient written description support for the use of the genus of antigen-binding molecules identified in claims 46, 48. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

8. Claim 32 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 32 recites a host cell, which reads on a human organism. To overcome this rejection, the claim should be amended to recite “… isolated host cell…”.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. Koh et al. (US20030220476)(See PTO-892: Notice of References Cited) teaches: fusion molecule that includes coiled coil domain, which renders the molecule soluble and provides potent activity (abstract).
B. Wranik et al. (WO2011034605) (See PTO-892: Notice of References Cited)  teaches: engineered protein complexes constructed using a coiled coil and/or tether; methods for making, using, purifying such complexes (abstract).
C. Haijema et al. (WO2014140083) (cited in applicant’s IDS submitted 9/24/2020)  teaches: oligomeric complex of recombinant polypeptide comprising at least one antigenic epitope of the pre-fusion RSV F protein; heterologous trimerization domain; method of inducing immune response (p. 9).
D. Pushko et al. (US20100239617)(See PTO-892: Notice of References Cited)  teaches: modified or mutated RSV F proteins (abstract); wherein F1 fragment contains at least two heptad repeat domains [0086].
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648